Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 8, 2022.
Response to Amendment
The amendment filed Jun 8, 2022 has been entered. The Applicant cancelled claims 1-9 and added claims 18-24. Claims 10-24 remain pending in the application. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 4, 2019 and April 15, 2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 16-18 are objected to because of the following informalities:  
In claims 16 and 18, “wherein selectively orienting the first meander-line polarizer” lacks proper antecedent basis and should read “wherein the selectively orienting the first meander-line polarizer”
In claims 16 and 18, “wherein selectively orienting the second meander-line polarizer” lacks proper antecedent basis and should read “wherein the selectively orienting the second meander-line polarizer”
In claim 17, “the E field” should read “the E-field”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 14-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 11 and 14 recite the limitation "the polarizer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "an E-field of the linearly polarized aperture".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation is referring to “the E-field of the linearly polarized aperture” of claim 10 or a different E-field.
Claims 12, 15, and 17 recites the limitation "the angular orientation of the first meander-line polarizer".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "the received linearly-polarized signal" in lines 4-5 and 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "the received substantially linearly-polarized signal" in lines 5 and 9-10.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 12 and 15 recites the limitation "the angular orientation of the second meander-line polarizer".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation "the received linearly-polarized signal" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation "the circularly-polarized signal" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation "the received circularly-polarized signal" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
The term “non-ideal” in claim 17 is a relative term which renders the claim indefinite. The term “non-ideal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “non-ideal” renders “properties” indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynch et al. (US PGPUB 2003/0214456 A1), hereinafter known as Lynch.
Regarding claim 10, Lynch discloses (Fig. 5) a method of providing dual-mode polarization for a linearly-polarized aperture ([0010] and [0012]), wherein a first meander-line polarizer (410) is spaced apart from the linearly-polarized aperture to define a first gap therebetween ([0010]), and a second meander-line polarizer (420) is spaced apart from the first meander-line polarizer (410) to define a second gap therebetween ([0057]), the first meander-line polarizer (41) arranged between the linearly-polarized aperture and the second meander-line polarizer (420), the method comprising: selectively orienting the first meander-line polarizer (410) at a first angular orientation relative to an E-field of the linearly-polarized aperture ([0056] and [0060]-[0068]); and selectively orienting the second meander-line polarizer (420) at a second angular orientation relative to the E-field of the linearly-polarized aperture ([0012]-[0013], [0052], and [0063]), the second angular orientation different from the first angular orientation (Claims 1 and 21-22).
Regarding claim 11, Lynch further discloses (Fig. 5) further comprising configuring the polarizer for circular polarization by: orienting the first meander-line polarizer (410) relative to an E-field of the linearly-polarized aperture to maintain substantial linear polarization of a signal passing through the first meander- line polarizer (410); and orienting the second meander-line polarizer (420) relative to the E-field of the linearly-polarized aperture to change polarization of a signal passing through the second meander-line polarizer (420) from substantial linear polarization to circular polarization ([0060]-[0068]).
Regarding claim 12, Lynch further discloses (Fig. 5) further comprising: receiving, by the first meander-line polarizer (41), a substantially linearly-polarized signal from the linearly-polarized aperture, wherein the angular orientation of the first meander-line polarizer (410) relative to the E-field substantially maintains linear-polarization of the received linearly-polarized signal as the received substantially linearly-polarized signal passes through the first meander-line polarizer (410; [0056] and [0060]-[0068]); and receiving, by the second meander-line polarizer (420), the substantially linearly-polarized signal from the first meander-line polarizer (410), wherein the angular orientation of the second meander-line polarizer (420) relative to the E-field circularly-polarizes the received linearly-polarized signal as the received substantially linearly-polarized signal passes through the second meander-line polarizer ([0056]).
Regarding claim 15, Lynch further discloses (Fig. 5) further comprising: receiving, by the first meander-line polarizer (410), a substantially linearly-polarized signal from the linearly-polarized aperture, wherein the angular orientation of the first meander-line polarizer (410) relative to the E-field circularly-polarizes the received substantially linearly-polarized signal as the received substantially linearly-polarized signal passes through the first meander-line polarizer (Claim 28, [0056] and [0060]-[0068]); and receiving, by the second meander-line polarizer (420), the circularly-polarized signal from the first meander-line polarizer (410), wherein the angular orientation of the second meander-line polarizer (420) relative to the E-field substantially linearly polarizes the received circularly-polarized signal as the received circularly-polarized signal passes through the second meander-line polarizer (420; [0056] and [0060]-[0068]).
Regarding claim 17, Lynch further discloses (Fig. 5) further comprising biasing the angular orientation of the first meander-line polarizer (410) relative to the E field of the linearly-polarized aperture to compensate and/or cancel non-ideal properties of the second meander-line polarizer (Claim 28).
Regarding claim 19, Lynch further discloses (Fig. 5) wherein the first meander-line polarizer (410) and the second meander-line polarizer (420) are concentric with one another.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Huang et al. (CN 108155483 A), hereinafter known as Huang.
Regarding claim 13, Lynch does not specifically teach wherein selectively orienting the first meander-line polarizer comprises orienting the first meander-line polarizer at an angle of approximately 0 degrees or approximately 90 degrees relative to the E-field of the linearly- polarized aperture, and wherein selectively orienting the second meander-line polarizer comprises orienting the second meander-line polarizer at an angle of approximately -45 degrees or approximately 45 degrees relative to the E-field of the linearly-polarized aperture.
However, Huang teaches wherein selectively orienting the first meander-line polarizer comprises orienting the first meander-line polarizer at an angle of approximately 0 degrees or approximately 90 degrees relative to the E-field of the linearly- polarized aperture (Abstract), and wherein selectively orienting the second meander-line polarizer comprises orienting the second meander-line polarizer at an angle of approximately -45 degrees or approximately 45 degrees relative to the E-field of the linearly-polarized aperture (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Lynch with Huang to include “wherein selectively orienting the first meander-line polarizer comprises orienting the first meander-line polarizer at an angle of approximately 0 degrees or approximately 90 degrees relative to the E-field of the linearly- polarized aperture, and wherein selectively orienting the second meander-line polarizer comprises orienting the second meander-line polarizer at an angle of approximately -45 degrees or approximately 45 degrees relative to the E-field of the linearly-polarized aperture,” as taught by Huang, for the purpose of allowing for left-handed and right-handed polarization (see also [0044]).
Regarding claim 22, Lynch does not specifically teach wherein the first and second meander-line polarizers each comprise at least two layers.
However, Huang teaches wherein a first and second meander-line polarizers each comprise at least two layers (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Lynch with Huang to include “wherein a first and second meander-line polarizers each comprise at least two layers,” as taught by Huang, for the purpose of reducing loss and a simple structure (see also [0029]-[0030]).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Sun et al. (US PGPUB 2005/0104791 A1), hereinafter known as Sun.
Regarding claim 14, Lynch does not specifically teach further comprising configuring the polarizer for linear polarization by: orienting the first meander-line polarizer relative to an E-field of the linearly-polarized aperture to change polarization of a signal passing through the first meander-line polarizer from substantially linear polarization to circular polarization; and orienting the second meander-line polarizer relative to the E-field of the linearly- polarized aperture to change polarization of a signal passing through the second meander-line polarizer from circular polarization to a variable orientation of substantial linear polarization.
However, Sun teaches configuring a polarizer for linear polarization by: orienting a first meander-line polarizer relative to an E-field of the linearly-polarized aperture to change polarization of a signal passing through the first meander-line polarizer from substantially linear polarization to circular polarization ([0017], [0020], and [0023]-[0024]); and orienting a second meander-line polarizer relative to the E-field of the linearly- polarized aperture to change polarization of a signal passing through the second meander-line polarizer from circular polarization to a variable orientation of substantial linear polarization ([0017], [0020], and [0023]-[0024]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Lynch with Sun to include “configuring a polarizer for linear polarization by: orienting a first meander-line polarizer relative to an E-field of the linearly-polarized aperture to change polarization of a signal passing through the first meander-line polarizer from substantially linear polarization to circular polarization; and orienting a second meander-line polarizer relative to the E-field of the linearly- polarized aperture to change polarization of a signal passing through the second meander-line polarizer from circular polarization to a variable orientation of substantial linear polarization,” as taught by Sun, for the purpose of reducing cost (see also [0005]).
Regarding claim 16, Lynch does not specifically teach wherein selectively orienting the first meander-line polarizer comprises orienting the first meander-line polarizer at an angle of approximately -45 degrees or approximately 45 degrees relative to the E-field of the linearly- polarized aperture, and wherein selectively orienting the second meander-line polarizer comprises orienting the second meander-line polarizer at an angle anywhere between approximately -90 degrees and approximately 90 degrees relative to the E-field of the linearly- polarized aperture.
However, Sun teaches wherein selectively orienting the first meander-line polarizer comprises orienting the first meander-line polarizer at an angle of approximately -45 degrees or approximately 45 degrees relative to the E-field of the linearly- polarized aperture ([0020]), and wherein selectively orienting the second meander-line polarizer comprises orienting the second meander-line polarizer at an angle anywhere between approximately -90 degrees and approximately 90 degrees relative to the E-field of the linearly- polarized aperture ([0020]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Lynch with Sun to include “selectively orienting the first meander-line polarizer comprises orienting the first meander-line polarizer at an angle of approximately -45 degrees or approximately 45 degrees relative to the E-field of the linearly- polarized aperture, and wherein selectively orienting the second meander-line polarizer comprises orienting the second meander-line polarizer at an angle anywhere between approximately -90 degrees and approximately 90 degrees relative to the E-field of the linearly- polarized aperture,” as taught by Sun, for the purpose of reducing cost (see also [0005]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Fan et al. (CN 110137689 A), hereinafter known as Fan.
Regarding claim 18, Lynch further teaches (Fig. 5) wherein the first and second meander-line polarizers are rotatable about a common axis ([0055]) does not specifically teach and wherein selectively orienting the first meander-line polarizer comprises using a first actuator to rotate the first meander-line polarizer about the common axis, and selectively orienting the second meander-line polarizer comprises using a second actuator to rotate the second meander-line polarizer about the common axis.
However, Fan teaches wherein selectively orienting a first meander-line polarizer comprises using a first actuator to rotate the first meander-line polarizer about a common axis ([0020] and [0052]), and selectively orienting a second meander-line polarizer comprises using a second actuator to rotate the second meander-line polarizer about the common axis ([0020] and [0052]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Lynch with Fan to include “selectively orienting a first meander-line polarizer comprises using a first actuator to rotate the first meander-line polarizer about a common axis, and selectively orienting a second meander-line polarizer comprises using a second actuator to rotate the second meander-line polarizer about the common axis,” as taught by Fan, for the purpose of improving robustness and allowing for conversion of polarization (see also [0015]).

Claims 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Oppenlaender et al. (US PGPUB 2020/0119422 A1), hereinafter known as Oppenlaender.
Regarding claim 20, Lynch does not specifically teach further comprising arranging a first foam spacer in the first gap.
However, Oppenlaender teaches (Fig. 2) arranging a first foam spacer (top of 3) in a first gap.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Lynch with Oppenlaender to include “arranging a first foam spacer in a first gap,” as taught by Oppenlaender, for the purpose of reducing loss (see also [0061]).
Regarding claim 21, Lynch does not specifically teach further comprising arranging a second foam spacer in the second gap.  
However, Oppenlaender teaches (Fig. 2) arranging a second foam spacer (middle of 3) in a second gap.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Lynch with Oppenlaender to include “arranging a second foam spacer in a second gap,” as taught by Oppenlaender, for the purpose of reducing loss (see also [0061]).
Regarding claim 23, Lynch does not specifically teach further comprising mounting the first and second meander-line polarizers on a spindle, wherein the first and second meander-line polarizers are rotatable about an axis of the spindle.  
However, Oppenlaender teaches (Fig. 2) mounting the first and second meander-line polarizers (4a and 4b) on a spindle (5), wherein the first and second meander-line polarizers (4a and 4b) are rotatable about an axis of the spindle (5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Lynch with Oppenlaender to include “mounting a first and second meander-line polarizers on a spindle, wherein the first and second meander-line polarizers are rotatable about an axis of the spindle,” as taught by Oppenlaender, for the purpose of optimizing mode conversion (see also [0048]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Milroy (US PGPUB 2015/0171515 A1).
Regarding claim 24, Lynch does not specifically teach further comprising using an aperture of a variable inclination continuous transverse stub (VICTS) antenna as the linearly-polarized aperture.
However, Milroy teaches using an aperture of a variable inclination continuous transverse stub (VICTS) antenna as the linearly-polarized aperture ([0011]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Lynch with Milroy to include “using an aperture of a variable inclination continuous transverse stub (VICTS) antenna as the linearly-polarized aperture,” as taught by Milroy, for the purpose of reducing cost, size, and improving power usage (see also [0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845